REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art singly or in combination does not teach the totality of the independent claims when read in light of the specification. 
The closest prior are of record is US 2009/0150547 issued to Tripathi, which teaches resource usage such memory, bandwidth, processing time as of an instance of application are monitored for satisfying specific quality of service(QOS)).  A determination is made based on the monitored information to whether a threshold has been exceeded or falls below a certain value, and based on the determination, selecting additional blade in the blade chassis to provision and load new instance of the application.
However these prior art does not teach nor would it be obvious to one ordinary skill in the art to combine to teach as per claims 1, 8,14 as a function of first usage information representing a first usage of an application by network equipment and second usage information representing a second usage of the application by a device, analyzing, by the device comprising a processor, usage information, comprising the first usage information and the second usage information, indicative of usages of the application; and based on a result of the analyzing, determining, by the device, whether the application is able to be redesigned more efficiently with respect to first resources of the network equipment and second resources of the device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 2002/0152305 issued to Jackson et al, teaches logging and analyzing resource utilization information to manage system resources.
US 2002/0178206 issued to Smith teaches monitoring computer application and resource usage by different users.  There are multiple list of different users and different applications invoked by the different users and a weighting factor for each program to determine operation usage and/or cost characteristics of the different applications by the particular users in response to an event.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACKHEAN TIV whose telephone number is (571)272-5654.  The examiner can normally be reached on Mon.-Thurs. 5:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/BACKHEAN TIV/
Primary Examiner
Art Unit 2459